DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 1-8 objected to because of the following informalities:  Change the term tyre to tire, and wheel knuckle to suspension knuckle or the appropriate term.  Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: Change the term tyre to tire, and wheel knuckle to suspension knuckle or the appropriate term.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernd (DE102010047818), in view of, Hiroshi (JP2008175665).

          Bernd teaches:          

          In regards to claim 1, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car, characterized in that, the piezoelectric generator (1) is installed on the wheel knuckle (9) and the piezoelectric generator (1) from the wheel knuckle (9) and over the acoustic medium of suspension and wheels create vibrations on the surface of tyre during the motor-car braking.  (abstract; claims 1-2; para(s) 0002, 0019-0025, 0033, ‘discloses the sensor system can be an ultrasonic sensor where an tire grip system is activated upon sudden braking’)

          Bernd teaches the application, and spirit of the subject matter. However, Bernd does not disclose the placement of a piezoelectric electrosonic sensor on a suspension knucle.

          Bernd does not teach:

          characterized in that, the piezoelectric generator (1) is installed on the wheel knuckle (9)

          Hiroshi teaches:

          characterized in that, the piezoelectric generator (1) is installed on the wheel knuckle (9) (‘although the ultrasonic 17 is determining load, it does show that placing it on a knuckle 12 is known in the art’; abstract; 12 fig. 1, ‘knuckle/suspension’)

          It would have been obvious before the effective filing date of the invention to combine the ‘the device for increasing tire grip’ Bernd with the ‘wheel bearing sensor’ of Hiroshi in order to provide a device to enable monitoring or road surfaces for vehicles and the like.


          In regards to claim 2, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejection 1) characterized in that, the piezoelectric generator (1) creates vibrations on the surface of that tyre for which the ESP and ASR systems carry out the targeted braking.  (abstract; claims 1-2; para(s) 0002, 0019-0025, 0033, ‘discloses the sensor system can be an ultrasonic sensor where an tire grip system is activated upon sudden braking’; ‘said ultrasonic sensor’)
 


          In regards to claim 3, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejection 1) Hiroshi teaches characterized in that, the piezoelectric generator (1) consists of the piezoelectric material, electrodes, screws, amplifiers and resonators.  (para(s) 0016-0020; 17-19, 29 fig 3)


          In regards to claim 4, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejection 1) characterized in that, the piezoelectric generator (1) may be substitued by any device that produces vibrations.  (abstract; para(s) 0002, 0033)


          In regards to claim 5, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, Hiroshi teaches characterized in that, the piezoelectric generator (1) may be installed at any place in the motor-car except on wheel rim and tyre of motor-car.  (para(s) 0011-0020; fig(s) 1-3)


          In regards to claim 6, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejecton 1) Hiroshi teaches characterized in that, the piezoelectric generator (1) is connected to the electric system of motor-car.   (para(s) 0011-0020; fig(s) 1-3)


          In regards to claim 7, Bernd discloses an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejection 1) Hiroshi discloses characterized in that, the installation of additional piezo generators on the component of suspension of motor-car with the function of absorption of vibrations.  (para(s) 0004-0020; fig(s) 1-3)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernd (DE102010047818), in view of, Hiroshi (JP2008175665), in further view of, Schreiner (US 8,365,589).

          Bernd and Hiroshi disclose:

          In regards to claim 8, Bernd and Hiroshi disclose an ultrasonic grip system consists of piezoelectric generator (1) with the corresponding components of suspension and wheels of motor-car according to the claim 1, (see claim rejection 1)


          Bernd and Hiroshi do not teach:

          characterized in that, the side wall of tyre consists of additional metal elements that connect the wire hoop at the side wall of tyre with the interwoven layers of steel wires in the crown of tyre.

          Schreiner teaches:


          characterized in that, the side wall of tyre consists of additional metal elements that connect the wire hoop at the side wall of tyre with the interwoven layers of steel wires in the crown of tyre. (5 fig(s) 2-3, ‘it is know to use piezoelectric strips within tires for the wanted use or capability’)

           It would have been obvious before the effective filing date of the invention to combine the ‘the device for increasing tire grip’ Bernd with the ‘wheel bearing sensor’ of Hiroshi with the ‘sensor’ of Schreiner in order to provide a device to enable monitoring or road surfaces for vehicles and the like.


NOTE:

    PNG
    media_image1.png
    641
    1140
    media_image1.png
    Greyscale





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852